DeGuglielmo, J. dissenting:
This is an action of contract on an insurance policy purporting to cover the plaintiff for loss of a motor vehicle which was stolen from her and which loss was alleged to have been insured by the defendant.
*204The case comes before the Appellate Division of this court on an agreed statement of facts set forth in the majority opinion.
The law is well settled in this Commonwealth that when a case has been submitted on an Agreed Statement of Facts, the result obtained thereby becomes a "case stated.” Requests for rulings and findings of fact by the trial court have no standing on appeal. The only function of the trial court is to apply principles of law to the facts as given. Western Mass. Theatres v. Liberty Mutual Ins. Co., 354 Mass. 655, 657 (1968); Simmons v. Cambridge Savings Bank, 346 Mass. 327, 329 (1964); Weinstein v. Green, 347 Mass. 580 (1964); Richard D. Kimball Co. v. City of Medford, 340 Mass. 727 (1960); City of Quincy v. Brooks-Skinner, Inc., 325 Mass. 406 (1950); McHale v. Treworgy, 325 Mass. 381 (1950); Associates Discount Corp. v. Gallineau, 322 Mass. 490,492 (1948).
On this posture of the case, the simple problem presented is whether the case of New Amsterdam Casualty Co. v. Goldstein, 352 Mass. 492 (1967), is decisive of the issue involved. I believe that the New Amsterdam Case does not apply.
In the first instance, anyone who derives a benefit from its existence and/or would suffer a loss from its destruction has an insurable interest in that object. 29 Am. Jur. 293. See also 28 A.L.R. at 804, Strong v. Manufacturer’s Ins. Co., 10 Pick. 40 (1830).
Title is not a requisite for insurable interest. Williams v. Roger Williams Ins. Co., 107 Mass. 377 (1871); Wainer v. Milford Mutual, 153 Mass. 335 (1891); 29 Am. Jur. 293; Hoyt v. N.H. Fire Ins. Co., 92 N.H. 242 (1943); King v. The State Mutual Fire Ins. Co., 7 Cush. 1 (1851).
The cornerstone of the New Amsterdam decision is G.L. c. 175, §186, which negates a claim where there is material misrepresentation, (G.L. c. 175, §86) says "No oral or written misrepresentation or warranty made in the negotiation of a policy of insurance by *205the insured or in his behalf shall be deemed material or defeat or avoid the policy or prevent its attaching unless such misrepresentation or warranty is made with actual intent to deceive, or unless the matter misrepresented or made a warranty increased the risk of loss.”
Nowhere in the agreed statement of facts is there the least intimation of any representation as to title by the plaintiff.1 The facts succinctly and clearly state that the plaintiff insured the motor vehicle in which she had an insurable interest against loss by theft with the defendant and that a loss occurred within the terms of the policy.
Where no inquiry is made by the insurer, to avoid the policy, it must appear that the matter not communicated was material; that it was concealed intentionally and with a fraudulent purpose. New York Life Ins. Co. v. Simons, 60 Fed. 2d 30 (1932); Cassidy v. Liberty Mutual Ins. Co., 338 Mass. 139 (1958).
No presumption will exist from the falsity of a statement by the insured that there was an intention to deceive the insured. Dolan v. Mutual Reserve Fund Life Assoc., 173 Mass. 197 (1899); Rappe v. Metropolitan Life Ins. Co., 320 Mass. 376 (1946).
Upon the basis of the foregoing, I would enter a finding for the plaintiff in the amount of $4,061.06, together with interest from November 26, 1972.

 I have examined with interest the separate concurring opinion of Justice Doerfer for the majority in this case. In the New Amsterdam case there is the added ingredient that the insured in his proof of loss stated that he “was the sole owner of the automobile at the time of the loss . . .” The New Amsterdam case is based chiefly on G.L. c. 175, §186 which demands that the misrepresentation or warranty must be made in the negotiation of a policy of insurance by the insured or in his behalf. Nowhere in the Agreed Statement of Facts is there any evidence or fact of any statement or warranty made by the insured or in his behalf in the negotiation of the policy of insurance.